Exhibit 10.29

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into to be effective as of
the 15th day of June, 2012 (the “Effective Date”), by and between Tronox LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Company”), and Willem Hendrik Van Niekerk, an individual (the “Executive”).

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.                  Employment Agreement. Effective on the Effective Date, on
the terms and conditions set forth in this Agreement, the Company agrees to
employ the Executive and the Executive agrees to continue to be employed by the
Company for the Employment Period set forth in Section 2 and in the positions
and with the duties set forth in Section 3. Terms used herein with initial
capitalization not otherwise defined are defined in Section 25.

 

2.                  Term. The term of employment under this Agreement shall
commence on the Effective Date and continue until the third (3rd) anniversary of
the Effective Date (the “Term”). Commencing on June 15, 2015 and each
anniversary thereof, the Term shall automatically be extended by twelve (12)
months unless either party has provided written notice to the other at least
ninety (90) days before the end of the Term of its or his desire to not so
extend the Term. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to as the
“Employment Period.” Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated in accordance with Section 9 hereof, subject
to Section 10 hereof.

 

3.                  Position and Duties. During the Employment Period, the
Executive shall serve as the Senior Vice President, Strategic Planning &
Business Development of the Company’s ultimate parent company and shall report
directly to the Chief Executive Officer, Tronox Ltd (the Company’s ultimate
parent company). The Executive shall have the duties, responsibilities and
authorities customarily associated with the position of Senior Vice President,
Strategic Planning & Business Development in a company the size and nature of
the Company. The Executive shall devote the Executive’s reasonable best efforts
and full business time to the performance of the Executive’s duties hereunder
and the advancement of the business and affairs of the Company and shall be
subject to, and shall comply in all material respects with, the policies of the
Company and the Company Affiliates applicable to the Executive; provided that
the Executive shall be entitled (i) to serve on the corporate, civic or
charitable boards or committees on which the Executive is serving as of the
Effective Date and has notified the Board of in writing, (ii) to serve as a
member of the board of directors of a reasonable number of other companies,
subject to the advance approval of the Board of Directors of the Company (the
“Board”), (iii) to serve on civic, charitable, educational, religious, public
interest or public service boards, and (iv) to manage the Executive’s personal
and family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.

 



 

 

4.                  Place of Performance. During the Employment Period, the
Executive shall be based at the Company’s principal executive offices in
Stamford, Connecticut; provided that the Executive understands and agrees that
the Executive may be required to travel from time to time for business purposes.

 

5.                  Compensation and Benefits; Equity Awards.

 

(a)                Base Salary. During the Employment Period, the Company shall
pay to the Executive a base salary (the “Base Salary”) at the rate of no less
than $470,000 per calendar year, less applicable deductions.

 

(b)               U.S. Payroll Requirements. The Base Salary shall be paid in
substantially equal installments. In order to be paid through the U.S. payroll,
Executive must apply for and receive an approved notice from the USCIS (form
I-797) and have the U.S. Consulate stamp Executive’s visa into Executive’s
passport. Once the Company is satisfied that Executive has completed all
necessary steps to be paid in the U.S., Executive shall be paid in accordance
with the Company’s regular payroll procedures.

 

(c)                Annual Bonus. During the Employment Period, the Executive
shall be paid an annual cash performance bonus (an “Annual Bonus”) under the
Company’s annual bonus plan (as in effect from time to time for senior
executives) in respect of each fiscal year that ends during the Employment
Period, to the extent earned based on performance against performance criteria.
The performance criteria for any particular fiscal year shall be determined by
the Compensation Committee of the Board (the “Committee”), in good faith, after
consultation with the Company’s Chief Executive Officer, no later than sixty
(60) days after the commencement of the relevant bonus period. The Executive’s
target annual bonus opportunity shall be no less than 70% of the Executive’s
Base Salary as of the beginning of the applicable performance period (the
“Target Bonus”) if target levels of performance for that year are achieved, up
to a maximum of 140% of the Executive’s Base Salary. The Executive’s Annual
Bonus for a bonus period shall be determined by the Committee after the end of
the applicable bonus period and shall be paid to the Executive in the calendar
year following the year to which such Annual Bonus relates when annual bonuses
for that year are paid to other senior executives of the Company generally.

 

(d)               Equity Awards. On June 15, 2012, and on commencing at the
beginning of the next fiscal year and each year thereafter during the Employment
Period, the Executive shall be granted an annual equity award under the Tronox
Limited Management Equity Incentive Plan (or successor plan) with a grant date
fair value equal to one hundred fifty percent (150%) of the Executive’s Base
Salary on the first day of the applicable fiscal year (the “Annual Equity
Award”). The terms and conditions applicable to any Annual Equity Award shall be
determined by the Committee in accordance with the Company’s applicable
long-term incentive plan.

 

(e)                Vacation; Benefits. During the Employment Period, the
Executive shall be entitled to six (6) weeks of paid vacation per calendar year
(as prorated for partial years) in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time.

 



2

 

(f)                During the Employment Period, the Executive shall be eligible
to participate in such medical, dental and life insurance, retirement and other
plans as the Company may have or establish from time to time on terms and
conditions applicable to other senior executives of the Company generally. The
foregoing, however, shall not be construed to require the Company to establish
any such plans or to prevent the modification or termination of such plans once
established.

 

6.                  Expenses.

 

(a)                Business Expenses. The Company shall reimburse the Executive
promptly for all expenses reasonably incurred by the Executive in the
performance of his duties in accordance with policies which may be adopted from
time to time by the Company following presentation by the Executive of an
itemized account, including reasonable substantiation, of such expenses.

 

(b)               The Executive shall be entitled to relocation services and
relocation expense reimbursement as set forth under the terms of that certain
Relocation Services Letter among the MI Group and the Executive, dated June 4,
2012, attached hereto as Exhibit A and incorporated herein.

 

7.                  Confidentiality, Non-Disclosure and Non-Competition
Agreement. The Company and the Executive acknowledge and agree that during the
Executive’s employment with the Company, the Executive will have access to and
may assist in developing Confidential Information and will occupy a position of
trust and confidence with respect to the affairs and business of the Company and
the Company Affiliates. The Executive agrees that the following obligations are
necessary to preserve the confidential and proprietary nature of Confidential
Information and to protect the Company and the Company Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Executive that would result in serious adverse consequences for
the Company and the Company Affiliates:

 

(a)                Non-Disclosure. During and after the Executive’s employment
with the Company, the Executive will not knowingly use, disclose, copy or
transfer any Confidential Information other than as authorized in writing by the
Company or within the scope of the Executive’s duties with the Company as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable notice of the requirements to disclose and
an opportunity to object to such disclosure and the Executive shall cooperate
with the Company in filing such objection; (ii) as to information that becomes
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 7(a) or (iii) as to
disclosure which are reasonably necessary to be made in connection with a good
faith judicial proceeding to enforce or defend the Executive’s rights under this
Agreement or any other agreement between the Executive and the Company.

 



3

 

(b)               Materials. The Executive will use Confidential Information
only for normal and customary use in the Company’s business, as determined
reasonably and in good faith by the Company. The Executive will return to the
Company all Confidential Information and copies thereof and all other property
of the Company or any Company Affiliate in his possession or under his control
at any time upon the reasonable request of the Company and in any event promptly
after termination of the Executive’s employment. The Executive agrees to
identify and return to the Company any copies of any Confidential Information
after the Executive ceases to be employed by the Company. Anything to the
contrary notwithstanding, nothing in this Section 7 shall prevent the Executive
from retaining a home computer (provided all Confidential Information has been
removed), papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

 

(c)                No Solicitation or Hiring of Employees. During the
Non-Compete Period, the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, solicit, entice, persuade or induce any individual
who is employed by the Company or the Company Affiliates (or who was so employed
within six (6) months prior to the Executive’s action) to terminate or refrain
from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or the Company Affiliates, and the Executive shall not hire, directly or
indirectly, for himself or any other person, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Company agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Company for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Company from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c); in each case, to the extent the Executive does not encourage
the former employee to become employed by a company or business that employs the
Executive or with which the Executive is otherwise associated (including, but
not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise).

 

(d)               Non-Competition.

 

(i)                 During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit, service, or assist any other individual,
person, firm or other entity in soliciting or servicing for a Competitive
Enterprise any Customer for the purpose of providing and/or selling any products
that are provided and/or sold by the Company or its subsidiaries, or performing
any services that are performed by the Company or its subsidiaries, (B)
interfere with or damage (or attempt to interfere with or damage) any
relationship and/or agreement between the Company or its subsidiaries and any
Customer or (C) associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor, director or
otherwise) with any Competitive Enterprise; provided, however, that Executive
may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than one percent (1%) of
the voting power of such entity. The Executive acknowledges that this covenant
has a unique, very substantial and immeasurable value to the Company, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.

 



4

 

(ii)               If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.

 

(e)                Conflicting Obligations and Rights. The Executive agrees to
inform the Company of any apparent conflicts between the Executive’s work for
the Company and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Company’s behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.

 

(f)                Enforcement. The Executive acknowledges that in the event of
any breach of this Section 7, the business interests of the Company and the
Company Affiliates will be irreparably injured, the full extent of the damages
to the Company and the Company Affiliates will be impossible to ascertain,
monetary damages will not be an adequate remedy for the Company and the Company
Affiliates, and the Company will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Company may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Company’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.

 

8.                  Mutual Non-Disparagement. During the Employment Period and
for the two year period following the Date of Termination, other than in the
good faith performance of the Executive’s duties to the Company, its ultimate
parent and their affiliates while the Executive is employed by the Company, the
Executive agrees not to make public statements or communications that disparage
the Company, its business, services, products or its affiliates or its or their
current, former or future directors or executive officers (in their capacity as
such), or with respect to any current or former director or executive officer of
the Company or its affiliates (in their capacity as such). During the Employment
Period and for the two year period following Date of Termination, the Company
agrees that it shall not, and that it shall instruct its directors, executive
officers and employees to not, make public statements or communications that
disparage the Executive, other than in the good faith performance of their
duties to the Company. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) or in connection
with any arbitral or judicial proceeding to enforce or defend the Executive’s or
the Company’s rights under this Agreement or any other agreement between the
parties hereto.

 



5

 

9.                  Termination of Employment.

 

(a)                Permitted Terminations. The Executive’s employment hereunder
may be terminated during the Employment Period under the following
circumstances:

 

(i)                 Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death.

 

(ii)               By the Company. The Company may terminate the Executive’s
employment:

 

(A)             Disability. For Disability;

 

(B)              Cause. For Cause or without Cause; or

 

(iii)             Notice of Non-Renewal of the Term. If the Company or the
Executive provides a notice of non-renewal of the Term in accordance with
Section 2, the Executive’s employment shall terminate upon expiration of the
Term.

 

(iv)             By the Executive. The Executive may terminate his employment
for any reason or for no reason by giving thirty (30) days advance Notice of
Termination to the Company (or ninety (90) days in the event of a termination
for Good Reason as provided in Section 10(d) hereof).

 

(b)               Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than because of the Executive’s death or a
notice of non-renewal of the Term) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon,
if any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination.

 

(c)                Effect of Termination. Upon any termination of the
Executive’s employment with the Company, and its subsidiaries, the Executive
shall resign from, and shall be considered to have simultaneously resigned from,
all positions with the Company and all of its subsidiaries.

 



6

 

10.              Compensation Upon Termination.

 

(a)                Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death pursuant to Section
9(a)(i), the Employment Period shall terminate without further notice or any
action required by the Company or the Executive’s legal representatives. Upon
the Executive’s death, the Company shall pay or provide to the Executive’s
representative or estate (i) all Accrued Benefits, if any, to which the
Executive is entitled, (ii) a pro-rata portion of the Executive’s Annual Bonus
for the fiscal year in which the Executive’s termination occurs based on actual
results for such year (determined by multiplying the amount of such bonus which
would be due for the full fiscal year by a fraction, the numerator of which is
the number of days during the fiscal year of termination that the Executive is
employed by the Company and the denominator of which is 365) payable at the same
time bonuses for such year are paid to other senior executives of the Company
(the “Pro-Rata Bonus”), and (iii) subject to (A) the Executive’s (or in the
event of the Executive’s death, his dependent’s) timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s (or in the event of the Executive’s
death, his dependent’s) continued copayment of premiums at the same level and
cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Executive’s (or in the event of the
Executive’s death, his dependent’s) continued compliance with the obligations in
Sections 7 and 8 hereof, continued participation in the Company’s group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Executive (and the Executive’s eligible dependents) for a
period of twelve (12) months at the Company’s expense, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Company shall
immediately cease (the benefits and conditions specified in this Section
10(a)(iii), “COBRA Coverage”). Except as set forth herein, the Company shall
have no further obligation to the Executive (or the Executive’s legal
representatives or estate) under this Agreement.

 

(b)               Disability. If the Company terminates the Executive’s
employment during the Employment Period because of the Executive’s Disability
pursuant to Section 9(a)(ii)(A), the Company shall pay to the Executive (i) all
Accrued Benefits, if any, to which the Executive is entitled, (ii) the Pro-Rata
Bonus, and (iii) twelve (12) months of COBRA Coverage. Except as set forth
herein, the Company shall have no further obligations to the Executive (or the
Executive’s legal representatives) under this Agreement.

 

(c)                Termination by the Company for Cause, by the Executive
without Good Reason, or upon Expiration of the Term. If, during the Employment
Period, the Company terminates the Executive’s employment for Cause pursuant to
Section 9(a)(ii)(B), the Executive terminates his employment without Good
Reason, or upon termination of the Executive’s employment at the expiration of
the Term pursuant to a notice of non-renewal by either party in accordance with
Section 2 hereof, the Company shall pay to the Executive all Accrued Benefits
(other than, in the event the Company terminates the Executive’s employment for
Cause or the Executive terminates his employment without Good Reason, the amount
specified in Section 25(a)(iii)), if any, to which the Executive is entitled.
Except as set forth herein, the Company shall have no further obligations to the
Executive under this Agreement.

 



7

 

(d)               Certain Terminations Prior to or After a Change in Control.
If, prior to the occurrence of a Change in Control or after the 12-month
protection period has expired in Section 10(e), the Company terminates the
Executive’s employment during the Employment Period other than for Cause, death
or Disability or if the Executive terminates his employment hereunder with Good
Reason, the Company shall pay or provide the Executive (or the Executive’s
estate, if the Executive dies after such termination but before receiving such
amount) (i) all Accrued Benefits, if any, to which the Executive is entitled;
(ii) the Pro-Rata Bonus; (iii) a lump sum payment of an amount equal to the
product of (x) one (1.0) and (y) the sum of the Executive’s (I) Base Salary, and
(II) Target Bonus, payable in a lump sum on the first payroll date following the
execution (and non-revocation) of the general release of claims described in
Section 10(f), subject to Section 10(g), and (iv) twelve (12) months of COBRA
Coverage.

 

(e)                Certain Terminations Following a Change in Control. If, upon
or within twelve (12) months following the date of consummation of any Change in
Control, the Company terminates the Executive’s employment other than for Cause,
death or Disability or if the Executive terminates his employment hereunder with
Good Reason, the Company shall pay or provide the Executive (or the Executive’s
estate, if the Executive dies after such termination but before receiving such
amount) (i) all Accrued Benefits, if any, to which the Executive is entitled;
(ii) the Pro-Rata Bonus; (iii) a lump sum payment of an amount equal to the
product of (x) two (2.0) and (y) the sum of the Executive’s (I) Base Salary, and
(II) Target Bonus, payable in a lump sum on the first payroll date following the
execution (and non-revocation) of the general release of claims described in
Section 10(f), subject to Section 10(g); and (iv) eighteen (18) months of COBRA
Coverage. For the avoidance of doubt, Change in Control shall include the
consummation of the transactions contemplated by the Amended and Restated
Transaction Agreement by and among Tronox Incorporated, Tronox Limited,
Concordia Acquisition Corporation, Concordia Merger Corporation, Exxaro
Resources Limited, Exxaro Holdings Sands (Proprietary) Limited and Exxaro
International BV, dated as of April 20, 2012, as amended from time to time (the
“Exxaro Transaction”). In addition, Change in Control shall also mean any
transaction or event or combination of transactions or events, that results in
Exxaro, or any of its affiliated entities, owning or controlling more than fifty
percent (50%) of the stock of the combined company formed pursuant to the Exxaro
Transaction.

 

(f)                Release. As a condition of receiving any and all amounts
payable and benefits or additional rights provided pursuant to this Agreement
beyond the Accrued Benefits, the Executive must execute and deliver to the
Company and not revoke a general release of claims in favor of the Company in
substantially the form attached on Exhibit B hereto. Such release must be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following the Executive’s Date of Termination. The
Company shall deliver to the Executive the appropriate form of release of claims
for the Executive to execute within five (5) business days following the Date of
Termination.

 

(g)               Liquidated Damages. The parties acknowledge and agree that the
damages that will result to the Executive for termination by the Company of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 10(d) shall constitute liquidated
damages for any such termination. The Executive agrees that, except for such
other payments and benefits to which the Executive may be entitled as expressly
provided by the terms of this Agreement or any other applicable benefit plan or
compensation arrangement (including equity-related awards), such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment.

 



8

 

(h)               Certain Payment Delays. Notwithstanding anything to the
contrary set forth herein, to the extent that the payment of any amount
described in Section 10 constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 24 hereof), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

 

(i)                 No Offset. In the event of termination of his employment,
the Executive shall be under no obligation to seek other employment and there
shall be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company or the Company Affiliates may have
against the Executive for any reason.

 

(j)                 280G Payments. In the event the Company determines in good
faith that any payments, entitlements or benefits (whether made or provided
pursuant to this Agreement or otherwise) provided to the Executive constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and may be subject to an excise tax
imposed pursuant to Section 4999 of the Code, then, if the Executive would be
placed in a better after-tax position, the Executive’s “parachute payments” will
be reduced to an amount determined by the Company in good faith to be the
maximum amount that may be provided to the Executive without resulting in any
portion of such “parachute payment” being subject to such excise tax. The
payment reduction contemplated by the preceding sentence shall be implemented as
follows: first, by reducing any payments to be made to the Executive under
Section 10(d)(ii) and (iii) or Section 10(e)(ii) and (iii), as applicable;
second, by reducing any other cash payments to be made to the Executive but only
if the value of such cash payments is not greater than the parachute value of
such payments; third, by cancelling the acceleration of vesting of any
outstanding equity-based compensation awards that are subject to performance
vesting, the performance goals for which were met as of the Executive’s date of
termination or if later the date of the occurrence of the change in control;
fourth, by cancelling the acceleration of vesting of any restricted stock or
restricted stock unit awards; fifth, by eliminating the Company’s payment of the
cost of any post-termination continuation of medical and dental benefits for the
Executive and his eligible dependents and sixth, by cancelling the acceleration
of vesting of any stock options or stock appreciation rights. In the case of the
reductions to be made pursuant to each of the above-mentioned clauses, the
payment and/or benefit amounts to be reduced and the acceleration of vesting to
be cancelled shall be reduced or cancelled in the inverse order of their
originally scheduled dates of payment or vesting, as applicable, and shall be so
reduced (x) only to the extent that the payment and/or benefit otherwise to be
paid or the vesting of the award that otherwise would be accelerated, would be
treated as a “parachute payment” within the meaning of Section 280G(b)(2)(A) of
the Code, and (y) only to the extent necessary to achieved the required
reduction hereunder.

 



9

 

11.              Indemnification. During the Employment Period and thereafter,
the Company agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Employment Period and thereafter, the Company also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This Section 11 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.

 

12.              Notices. All notices, demands, requests, or other
communications which may be or are required to be given or made by any party to
any other party pursuant to this Agreement shall be in writing and shall be hand
delivered, mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, delivered by overnight air courier, or transmitted
by facsimile transmission addressed as follows:

 

(i)             If to the Company:

 

Tronox LLC
One Stamford Plaza 

263 Tresser Blvd., Suite 1100 

Stamford, CT 06901

 

Attention: General Counsel

 

(ii)           If to the Executive:

 

Address last shown on the Company’s records.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 



10

 

13.              Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement, including, without limitation, Section 7,
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

 

14.              Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 8, 10, 11, 12, 13, 15, 16, 17,
19, 20, 21, 23, 24 and 25 hereof and this Section 14 shall survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

15.              Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. Unless provided by
applicable law, the Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise, including, without limitation, any assumption
or assignment agreed upon in connection with the Exxaro Transaction.

 

16.              Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

 



11

 

17.              Amendment; Waiver. This Agreement shall not be amended, altered
or modified except by an instrument in writing duly executed by the party
against whom enforcement is sought. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

 

18.              Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

19.              Governing Law. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of New York
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply).

 

20.              Waiver of Jury Trial. Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
New York or the United States District Court for the Southern District of New
York and the appellate courts having jurisdiction of appeals in such courts. In
that context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Executive's employment by the Company or any
Company Affiliate, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of New York, the court of the United States of America for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such New York State court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that the Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Executive's employment by the Company or any Company Affiliate, or the
Executive's or the Company’s performance under, or the enforcement of, this
Agreement, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Executive's or the Company’s address as provided in Section 12 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of New
York.

 

21.              Entire Agreement. This Agreement and its Exhibits constitute
the entire agreement between the parties respecting the subject matter hereof,
there being no representations, warranties or commitments except as set forth
herein and supersedes and replaces all other agreements related to the subject
matter hereof.

 



12

 

22.              Counterparts. This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

23.              Withholding. The Company may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

 

24.              Section 409A.

 

(a)                The intent of the parties is that payments and benefits under
this Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.

 

(b)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment”, “Date of
Termination” or like terms shall mean “separation from service.” If the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(ii) the date of the Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 24(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 



13

 

(c)                To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Code Section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)               For purposes of Code Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(e)                Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

25.              Definitions.

 

(a)                “Accrued Benefits” means (i) any unpaid Base Salary through
the Date of Termination; (ii) any earned but unpaid Annual Bonus, (iii) any
unpaid Annual Bonus for performance periods which have ended prior to the Date
of Termination; (iv) any accrued and unpaid vacation and/or sick days; (v) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company (excluding any severance
plan, program, agreement or arrangement) and any accrued and vested
equity-incentive awards which shall be treated in accordance with, and subject
to, the terms and conditions of the applicable grant agreement(s) and equity
plan(s) under which such awards were granted; and (vi) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Date of Termination and which are reimbursable in accordance with
Section 6 or Section 10. Amounts payable under (A) clauses (i), (ii) and (iv)
shall be paid promptly after the Date of Termination, (B) clauses (iii) and (v)
shall be paid in accordance with the terms and conditions of the applicable
plan, program or arrangement, and (C) clause (vi) shall be paid in accordance
with the terms of the applicable expense policy.

 

(b)               “Cause” means (i) the Executive’s conviction of, or plea of
nolo contendere to, a felony (other than for a traffic violation); (ii) the
Executive’s continued failure to substantially perform the Executive’s material
duties hereunder (other than due to a mental or physical impairment) after
receipt of written notice from the Company that specifically identifies the
manner in which the Executive has substantially failed to perform the
Executive’s material duties and specifies the manner in which the Executive may
substantially perform his material duties in the future; (iii) an act of fraud
or gross or willful material misconduct by the Executive; or (iv) the
Executive’s material breach of Sections 7(c) and 7(d). Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless (A) written notice stating the basis for the termination is
provided to the Executive and (B) as to clauses (ii) or (iv) of this paragraph,
he is given fifteen (15) days to cure the neglect or conduct that is the basis
of such claim, to the extent curable.

 



14

 

(c)                “Change in Control” shall have the meaning set forth in the
Company’s 2010 Management Equity Incentive Plan as well as the meaning set forth
in Section 10(e).

 

(d)               “Company Affiliate” means any entity controlled by, in control
of, or under common control with, the Company.

 

(e)                “Competitive Enterprise” means (i) a business enterprise that
engages in, or owns or controls a significant interest in any entity that
engages in competition with the Company or its subsidiaries with respect to the
mining, processing and sales of mineral sands and titanium bearing ores and/or
TiO2 pigment (the “Company’s Business”) (a) in the United States of America, (b)
any other country where the Company or its subsidiaries operates facilities or
sells products, in each case related to the Company’s Business, but only if the
Executive had operational, financial reporting, marketing or other
responsibility or oversight for the facility or business in the respective
country. Notwithstanding the foregoing, in the event a business enterprise has
one or more lines of business that do not involve the Company’s Business, the
Executive shall be permitted to associate with such business enterprise if, and
only if, the Executive does not participate in, or have supervisory authority
with respect to, any line of business involving the Company’s Business.

 

(f)                “Confidential Information” means all non-public information
concerning trade secrets, know-how, software, developments, inventions,
processes, technology, designs, financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Company or the Company Affiliates. Notwithstanding anything
to the contrary contained herein, the general skills, knowledge and experience
gained during the Executive’s employment with the Company, information publicly
available or generally known within the industry or trade in which the Company
competes and information or knowledge possessed by the Executive prior to his
employment by the Company, shall not be considered Confidential Information.

 

(g)               “Customer” means any person, firm, corporation or other entity
whatsoever to whom the Company or its subsidiaries provided services or sold any
products to within a twelve (12)-month period on, before or after the
Executive’s Date of Termination.

 

(h)               “Date of Termination” means (i) if the Executive’s employment
is terminated by the Executive’s death, the date of the Executive’s death;
(ii) if the Executive’s employment is terminated because of the Executive’s
Disability pursuant to Section 9(a)(ii)(A), thirty (30) days after Notice of
Termination, provided that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during such thirty
(30)-day period; (iii) if the Executive’s employment is terminated during the
Employment Period by the Company pursuant to Section 9(a)(ii)(B) or by the
Executive pursuant to Section 9(a)(iv), the date specified in the Notice of
Termination; or (v) if the Executive’s employment is terminated upon the
expiration of the Employment Period pursuant to Section 2, the last day of the
Employment Period.

 



15

 

(i)                 “Disability” means the inability of the Executive to perform
the Executive’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity, which is expected to exceed one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period, as determined by the Executive’s treating physician in his or her
reasonable discretion.

 

(j)                 “Good Reason” means (i) any material diminution in the
Executive’s titles, duties or authorities or any removal of the Executive as
Chief Financial Officer of the Company’s ultimate parent company; (ii) a
reduction in the Executive’s Base Salary or target bonus opportunity as a
percentage of Base Salary; (iii) a material adverse change in the Executive’s
reporting responsibilities to the Chief Executive Officer of the Company’s
ultimate parent company; (iv) the assignment of duties substantially
inconsistent with the Executive’s status as an executive officer of the
Company’s ultimate parent company; (v) a relocation of the Executive’s primary
place of employment to a location more than fifty (50) miles from the location
set forth in Section 4 (or such other place that the Executive has otherwise
consented to in writing); (vi) any other material breach of this Agreement; or
(vii) the failure of the Company to obtain the assumption in writing of its
obligations under the Agreement by any successor to all or substantially all of
the assets of the Company after a merger, consolidation, sale or similar
transaction in which such Agreement is not assumed by operation of law. In order
to invoke a termination for Good Reason, (A) the Executive must provide written
notice within ninety (90) days of the occurrence of any event of “Good Reason,”
(B) the Company must fail to cure such event within thirty (30) days of the
giving of such notice and (C) the Executive must terminate employment within
thirty (30) days following the expiration of the Company’s cure period.

 

(k)               “Non-Compete Period” means the period commencing on the
Effective Date and ending twelve (12) months after the Executive’s Date of
Termination.

 

[Remainder of Page Intentionally Left Blank]

 



16

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of June 15, 2012, or have caused this Agreement to be duly executed
and delivered on their behalf.

 



  TRONOX LLC           By: /s/ Michael J. Foster     Name: Michael J. Foster    
Title: Vice President, General Counsel and Secretary                   EXECUTIVE
          /s/ Willem H. Van Niekerk   Willem H. Van Niekerk                    
           



 



 

 

 

 

 

 

 

 

 

Employment Agreement Signature Page

 



 

 



 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-1

 



 

EXHIBIT B

 

GENERAL RELEASE

 

I, Willem H Van Niekerk, in consideration of and subject to the performance by
Tronox Ltd (together with its parent companies and subsidiaries, the “Company”),
of its obligations under Section 10 of the Employment Agreement, dated as of
June __, 2012 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its respective affiliates and subsidiaries and
all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”). The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1.                  I understand that, other than the Accrued Benefits, the
payments or benefits paid or granted to me under Section 10 of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive the payments and benefits specified in Section 10
of the Agreement, other than the Accrued Benefits, unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.                  Except as provided in paragraph 4 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company and/or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, ever had, now have, or hereafter may have, by reason of any matter,
cause, or thing whatsoever, from the beginning of my initial dealings with the
Company to the date of this General Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.

 



B-1

 

3.                  I represent that I have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by paragraph
2 above.

 

4.                  I agree that this General Release does not waive or release
any rights or claims that I may have under the Age Discrimination in Employment
Act of 1967 which arise after the date I execute this General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).

 

5.                  I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever, including, without limitation, reinstatement, back pay, front
pay, and any form of injunctive relief. Notwithstanding the foregoing, I
acknowledge that I am not waiving and am not being required to waive any right
that cannot be waived under law, including the right to file an administrative
charge or participate in an administrative investigation or proceeding;
provided, however, that I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding.

 

6.                  In signing this General Release, I acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. I expressly consent that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event that I should bring a Claim seeking damages against the
Company, or in the event that I should seek to recover against the Company in
any Claim brought by a governmental agency on my behalf, this General Release
shall serve as a complete defense to such Claims to the maximum extent permitted
by law. I further agree that I am not aware of any pending claim, or of any
facts that could give rise to a claim, of the type described in paragraph 2 as
of the execution of this General Release.

 



B-2

 

7.                  I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.

 

8.                  I agree that I will forfeit all amounts payable by the
Company pursuant to the Agreement if I challenge the validity of this General
Release. I also agree that if I violate this General Release by suing the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees, and return all payments received by me pursuant to
the Agreement on or after the termination of my employment.

 

9.                  I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.

 

10.              Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), or any other self-regulatory organization or governmental entity.

 

11.              I hereby acknowledge that Sections 7, 8, 10, 11, 12, 13, 14,
15, 16, 17, 19, 20, 21, 23, and 24 of the Agreement shall survive my execution
of this General Release.

 

12.              I represent that I am not aware of any Claim by me, and I
acknowledge that I may hereafter discover Claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

13.              Notwithstanding anything in this General Release to the
contrary, this General Release shall not relinquish, diminish, or in any way
affect any rights or claims arising out of any breach by the Company or by any
Released Party of the Agreement after the date hereof.

 

14.              Whenever possible, each provision of this General Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

 



B-3

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(i)I HAVE READ IT CAREFULLY;

 

(ii)I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(iii)I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(iv)I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

(v)I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

(vi)I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(vii)I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(viii)I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 



SIGNED:     DATE:  



 

 

B-4

 

